Exhibit 10.4
 
EIGHTH AMENDMENT TO LOAN AGREEMENT




THIS EIGHTH AMENDMENT TO LOAN AGREEMENT is made as of the 30th of December, 2010
(the “Agreement”), by and among RANOR, INC., a corporation organized under the
State of Delaware with its chief executive office, principal place of business
and mailing address at One Bella Drive, Westminster, Massachusetts 01473 (the
“Borrower”) and SOVEREIGN BANK, a federal savings bank with a usual place of
business at 115 Asylum Street, Hartford, Connecticut 06103 (the “Lender”).


W I T N E S S E T H:
 
WHEREAS, Lender and Borrower entered into a certain loan transaction in the
amount of up to $9,000,000.00 as evidenced by a Loan and Security Agreement
dated February 24, 2006, as amended from time to time (the “Loan Agreement”);
and
 
WHEREAS, the obligations of the Borrower under the Loan Agreement are evidenced
by a certain Amended and Restated Revolving Promissory Note in the amount of
$2,000,000 (the “Revolving Note”) from Borrower to the order of Lender dated
June 28, 2007, a certain Term Promissory Note in the amount of $4,000,000 (the
“Term Note”) from Borrower to the order of Lender dated February 24, 2006, as
amended, a certain $3,000,000 CapEx Promissory Note dated December 19, 2008 (the
“CapEx Note”), a certain $1,900,000 Staged Advance Note dated as of March 29,
2010 from Borrower to Lender (collectively, the “Note”); and
 
NOW THEREFORE, in consideration of the foregoing, and in consideration of $1.00
and other valuable consideration received to the full satisfaction of the
Borrower, the Borrower and the Lender hereby agree as follows:
 
1.           Section 2.17, Staged Advance Loan, is amended to provide that the
outstanding balance of the Staged Advance Loan will be capped at $556,000, and
no further advances will be permitted thereunder. Borrower shall pay down the
Staged Advance Note to said amount on the date hereof.


2.           The following is added as a new Section 5.10(c) and 5.10(c) is
hereby redesignated Section 5.10(d):

 
(c) Leverage Ratio.  Borrower will not permit its Leverage Ratio to be greater
than 3.0 to 1.0 at any time, tested quarterly.
 
3.           The following is added to the definitions in Section 5.10:
 
“Leverage Ratio” means the ratio of (a) the total liabilities that would be
shown on the balance sheet of the Borrower as of any date, to (b) the Borrower's
Tangible Net Worth at such date.
 


“Intangible Assets” - means assets that in accordance with GAAP are properly
classifiable as intangible assets, including, but not limited to, goodwill,
franchises, licenses, patents, trademarks, trade names and copyrights.


“Net Worth" – means at any date, all amounts that would, in conformity with GAAP
be included as shareholders' equity on a balance sheet.

 
“Tangible Net Worth” -  means total assets determined in accordance with
GAAP  minus the sum of (i) Intangible Assets and (ii) total liabilities
determined in accordance with GAAP.. Except as modified herein, the Loan
Agreement shall remain in full force and effect.
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
1

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Borrower and the Lender have caused this Agreement to be
executed as of the date first set forth above.
 

 
LENDER:
          SOVEREIGN BANK          
 
By:
/s/ Edward S. Borden       Edward S. Borden       Its Senior Vice President    
  Duly Authorized  

 



 
BORROWER:
         
RANOR, INC.
         
 
By:
/s/Stanley Youtt         Stanley Youtt         Its President and Chief Executive
Officer         Duly Authorized  

  
The foregoing has been read and consented to by the following Guarantor:
 

 
TECHPRECISION CORPORATION f/k/a LOUNSBERRY HOLDINGS II, INC.
         
 
By:
/s/ Richard Fitzgerald       Richard Fitzgerald       Its Chief Financial
Officer       Duly Authorized  

 
 
2

--------------------------------------------------------------------------------

 
 
 
 